Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 1 of 22 PagelD #:6471

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
STATE OF ILLINOIS, )
)
Plaintiff, )
Vv. ) Case No. 17-CV-6260

) Judge Robert M. Dow, Jr.
CITY OF CHICAGO, )
)
Defendant. )

MOTION FOR LEAVE TO FILE ILLINOIS STATE COURTS’ DECISIONS

The Fraternal Order of Police Chicago Lodge No. 7, (the “Lodge”) requests leave of this
Court to file a decision of the Illinois Appellate Court First Division and a decision of the Circuit
Court of Cook County and to report on litigation involving the shift hours and day-off groups of

Chicago Police Officers and states the following:

1. This court has previously requested that the parties advise it as to the status of any state
court litigation involving them.

2. The Lodge has filed two grievances alleging violations of the status quo and work
schedule Memorandum of Agreement provisions in the collective bargaining
agreement between the Lodge and the City of Chicago and has filed court pleadings
regarding the same.

3. The Lodge filed a motion for an Emergency Temporary Restraining Order in aid of
Arbitration (“TRO”) in the Circuit Court of Cook County for the purpose of stopping
the unilateral implementation by the Chicago Police Department of none collectively
bargained changes in the shift times of the officers assigned to the Bureau of Patrol,

affecting approximately 5,000 officers.
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 2 of 22 PagelD #:6471

4. The TRO alleged that the personal lives of the officers who have child care and senior
care responsibilities will be adversely affected by the termination of the gap in start
times between the three operating shifts or watches to which the officers are assigned.
The elimination of the gap in start times means that those Officers will not be able to
atrive at their homes in time to relieve spouses or domestic partners from their child
care responsibilities before the spouses or domestic partners need to begin their own
work days. Single parents will be affected by not being able to be home in time to
prepare their children for school attendance and take them to school.

5. The Lodge also requested that the Circuit Court of Cook County enjoin the reduction
of the six day-off groups to three day-off groups for Officers in District 006.
Approximately 400 officers will be affected by this change, and many officers will be
separated from their patrol partners and longstanding patrol sectors.

6. A Circuit Court of Cook County judge denied the Lodge’s request for a temporary
restraining order, and the Lodge filed a petition for an interlocutory appeal in the
Illinois Appellate Court First Division.

7. The Appellate Court First District affirmed the trial court’s denial of the request for
injunctive relief but ordered the parties to arbitrate within 30 days of its order the issues
raised by the Lodge in two grievances filed to protest these changes in shifts times and
day-off groups.

8. Copies of the decisions of the trial court and the appellate court are attached to this
motion for the purpose of advising this court of the status of this litigation.

9. The parties have appointed an arbitrator to adjudicate these grievances, and a hearing

is to be conducted on February 11, 2020.
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 3 of 22 PagelD #:6471

For the foregoing reasons, the Lodge requests the Court’s permission to file these
decisions to comply with the prior Order of the Court
Respectfully submitted,
/s/ Joel A. D’ Alba

Joel A. D’Alba

Of Counsel:

Asher, Gittler and D’ Alba

200 W. Jackson Boulevard - Suite 720
Chicago, Illinois 60606

(312) 263 1500

Attorney No: 50393

ARCD No: 0571121
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 4 of 22 PagelD #:6471

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION
GENERAL CHANCERY SECTION

 

FRATERNAL ORDER OF POLICE
CHICAGO LODGE NO.7, et al.,
Case No. 19 CH14703

 

Plaintiffs,
v.
Calendar 7
CITY OF CHICAGO, et al.,
Defendants.
ORDER

This matter coming to be heard on Plaintiff's Emergency Motion for Temporary
Restraining Order, due notice having been given, and the court being fully advised in the
premises, IT IS HEREBY ORDERED:

1. On December 20, 2019, Plaintiffs FOP Chicago Lodge No.7, et al., filed this Motion for a
Temporary Restraining Order against Defendants, City of Chicago CPD, the Mayor of the
City of Chicago, Interim Superintendent of the Chicago Police, and Chief the Bureau of
Patrol to seek injunctive relief in aid of arbitration to stop unilateral changes to the (1) shift
times for Police Officers and (2) the day off groups for Officers working in district 006, set
to launch on January 9, 2020, which allegedly breach provisions of the collective
bargaining agreement. The court agreed to hear this case on an expedited basis, and a
hearing on this matter took place January 3, 2020. The matter was taken under advisement.

2. A temporary restraining order is a drastic, emergency remedy which a court may issue only
in exceptional circumstances and for a brief duration. Abdulhafedh v. Secretary of State,
161 Ill. App. 3d 413, 416 (2d Dist. 1987). The purpose of a temporary restraining order is
to allow the circuit court to preserve the status gquo—to prevent a threatened wrong or a
continuing injury—pending a hearing to determine whether it should grant a preliminary
injunction. Jd. “The status quo to be preserved is the last actual, peaceable, uncontested
status which preceded the pending controversy.” Martin v. Eggert, 174 Ill. App. 3d 71, 77
(2nd Dist. 1988).

3. Federal labor law policy generally prohibits injunctions in peaceful labor disputes over
arbitrable issues, which is set forth in the Norris-LaGuardia Act. 29 U.S.C. §§ 101-115
(1982).To accomplish a similar purpose, Illinois adopted the Labor Dispute Act, 820 ILCS
5/1 et seq. Notwithstanding the anti-injunction legislation, the United States Supreme Court
has allowed federal courts to consider the propriety of an injunction where necessary to
preserve the arbitral process. Boys Markets, Inc. v. Retail Clerks Union, 398 U.S. 235, 26
L. Ed. 2d 199, 90 S. Ct. 1583 (1970); Int'l of Firefighters Local No. 23 v. City of E. St.
Louis, 206 Ill. App. 3d 580, 585 (Sth Dist. 1990) (“Once a contract containing a valid
arbitration clause has been executed, the parties are irrevocably committed to arbitrate all
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 5 of 22 PagelD #:6471

disputes arising under the contract.”). In Illinois, the Appellate Court recognized a “narrow
exception” to this rule in American Federation of State, County & Municipal Employees,
Council 31 v. Schwartz, 343 Ill. App. 3d 553, 560 (5th District 2003). The exception
permits an injunction against an employer when the injunction is necessary to maintain the
status quo in order to protect the integrity of the arbitral process. In order for this exception
to apply, the following must be established: (1) the underlying grievance is one that the
parties are contractually bound to arbitrate; and (2) one of the traditional bases for equitable
injunctive relief exists: (a) the employer's breach of the collective bargaining agreement is
of an ongoing nature, (b) the union will suffer irreparable harm from the employer's breach,
or (c) the union will suffer more from the denial of the injunction than the employer will
from its issuance. Additionally, in order to show a likelihood of success on the merits, a
plaintiff seeking injunctive relief in aid of arbitration must “establish that the position he
will espouse in arbitration is sufficiently sound to prevent the arbitration from being a futile
endeavor.” Schwartz, 343 Ill. App. 3d at 564.

4. Here, the collective bargaining agreement between the City and the Lodge allows the
Lodge or an aggrieved Police Officer to present a grievance to state a dispute or difference
between the parties to the agreement concerning the interpretation and /or application of the
agreement or its provisions. Defs.’ Response to Pls.’ Mot., Exhibit 2, p. 11, Section 9.1.
Section 9.2 of the agreement lays out the procedures for standard grievances. Jd. at 12. If
the parties cannot resolve the grievance, either party may at any time demand arbitration.
Id. The dispute here clearly involves interpretation of certain provisions of the agreement,
specifically whether the City has the authority to change shift times and day off groups for
Police Officers, or whether this would be considered a breach of the agreement. Moreover,
the City does not dispute that the DOG and Start Time Grievances are substantively
arbitrable and would be subject to arbitration upon a demand in accordance with Section
9.2 of the agreement. Defs.’ Response to Mot. at p. 16. Accordingly, the Lodge has
established that the underlying grievance is one that the parties are contractually bound to
arbitrate.

5. To show a likelihood of success on the merits, a party must: (1) raise a fair question as to
the existence of the right claimed, (2) lead the court to believe that she will probably be
entitled to the relief prayed for if the proof sustains her allegations, and (3) make it appear
advisable that the positions of the parties stay as they are until the court has an opportunity
to consider the merits of the case. Abdulhafedh, 161 Ill. App. 3d at 417. As discussed
above, in the context of an order restraining employer conduct in aid of arbitration, in order
to establish a likelihood of success on the merits, “need only establish that the position he
will espouse in arbitration is sufficiently sound to prevent the arbitration from being a futile
endeavor.” Schwartz, 343 Ill. App. 3d. 553 at 564.

6. Inthe instant case, the Lodge has sufficiently shown a likelihood of success on the merits.
The Lodge has demonstrated that a genuine issue of interpretation of the agreement exists,
and that while they believe changing shift times and days off are a breach of the agreement,
the City believes that they have the power to do so. Issues of interpretation of the
agreement are clearly arbitrable under the agreement. Defs.’ Response to Pls.’ Motion, Ex.
2, p. 11, Section 9.1. Accordingly, the Lodge has satisfied this requirement.
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 6 of 22 PagelD #:6471

10.

The elements of irreparable injury and inadequate remedy at law required for a temporary
restraining order are closely related. Happy R. Sec., LLC v. Agri-Sources, LLC, 2013 IL
App (3d) 120509, 436. An irreparable injury is one which cannot be adequately
compensated in damages or be measured by any certain pecuniary standard. Diamond Sav.
& Loan Co. v. Royal Glen Condo. Ass’n, 173 Ill. App. 3d 431, 435 (2d Dist. 1988).
However, irreparable injury does not necessarily mean injury that is great or beyond the
possibility of repair or compensation in damages, but is the type of harm of such constant
or frequent recurrence that no fair or reasonable redress can be had in a court of law. Bally
Mfg. Corp. v. JS&A Group, Inc., 88 Ill. App. 3d 87, 94 (1st Dist. 1980).

With respect to the element of an inadequate remedy at law, it is widely held that money
damages constitute adequate compensation absent a showing that it would be impossible,
rather than merely complicated, to ascertain the amount of damages. Wilson v. Wilson, 217
Ill. App. 3d 844, 856-59 (Ist Dist. 1991). However, “the fact that plaintiffs’ ultimate relief
may be a money judgment does not deprive a court of equity the power to grant a
preliminary injunction.” All Seasons Excavating Co. v. Bluthardt, 229 Ill. App. 3d 22, 28
(1st Dist. 1992). In the context of an injunction in aid of arbitration, irreparable harm
means that the injury is so great that an arbitrator’s award, if forthcoming, would be
inadequate to fully recompense the injured party, rendering an award an empty victory.
Aluminum Workers International Union, 696 F.2d at 443. Such a result undermines the
arbitration process and justifies the issuance of an injunction. Jd. For example, in Schwariz,
the Defendants appealed from an order that granted a preliminary injunction sought by the
plaintiff against unpaid furloughs and layoffs until arbitration could take place. Schwartz,
343 Ill. App. 3d at 563. The Court upheld the preliminary injunction, holding there was a
sufficient showing of irreparable harm where the party seeking relief faced potential injury
so great that an arbitrator's award, if forthcoming, would be inadequate to make the injured
party whole. Jd. (‘In light of the state budgetary deficit, it seemed highly likely that if the
union prevailed at arbitration after its members had already lost their pay, the State would
have no money to pay the award and would seek to vacate it”).

Here, the Board lists several reasons why the harm to Police Officers would be irreparable,
including: (1) lost time with family, (2) harm to legitimate business interests, and (3)
damage to the collective bargaining relationship. Pls.’ Mot. at pp. 22-31. The Board argues
that the time change in shift starts will cause a gap of time that will create hardship and lost
time for Police Officers with children. Pls.’ Mot. at p. 22. Additionally, the Board argues
that in the absence of injunctive relief, the Lodge will sustain damage to its business
interest by lowering participation and morale in the union. Pls.’ Mot. at 23. Lastly, the
Board argues that allowing the City to make changes to the schedule without bargaining
with the Union hurts the union’s bargaining power. Pls.’ Mot. at 29.

Although the court empathizes with the Police Officers who are facing hardships in
adjusting to their new schedule with children, the court finds the hardship does not rise to
the level of irreparable harm. Jnt’l of Firefighters Local No. 23, 206 Ill. App. 3d at 580
(holding that Union was not entitled to an injunction in aid of arbitration even though
multiple Union members faced loss of employment and hardships associated with that
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 7 of 22 PagelD #:6471

loss). While the shift changes alter a Police Officer’s schedule by an hour and changes their
days off, the number of hours that Police Officers work will not change. In light of the
Court’s decision in Int’l of Firefighters Local No. 23, this court cannot find that the above
hardships equal irreparable harm. Jd. However, the court strongly urges the parties to set
aside their differences, go back to the negotiating table, and do what they can to minimize
any harm to our Police Officers who work so hard to serve and protect this city.

11. Similarly, the court does not agree that harm to legitimate business interests and damage to
the collective bargaining relationship amounts to the irreparable harm required by an
injunction in aid of arbitration because the status quo of the former scheduling procedures
can be reinstated if the arbitrator decides in the Union’s favor. Although the Lodge argues
that lower morale and harm to the Union’s collective bargaining power will take place, the
court is not convinced.' If the arbitrator decides for the Union, then the new shift times and
day off schedules will be rolled back, demonstrating the union’s bargaining power and
steps they have taken to protect their members, and placing the Police Officers in the
position they were in before the breach. American Postal Workers Union v. Bolger, 621
F.2d 615, 618 (4th Cir. 1980) (“An injunction to preserve the status quo pending arbitration
may be issued ... where it is necessary to prevent conduct by the party enjoined from
rendering the arbitral process a hollow formality”, or where “the arbitral award when
rendered could not return the parties substantially to the status quo ante”) (emphasis
added). Accordingly, the Lodge has not satisfied the irreparable harm element in their
Motion for a Temporary Restraining Order.

12. The court grants the Lodge’s Motion for Leave to Reply to their Emergency Motion for a
Temporary Restraining Order.” However, the reply from the Lodge does not change the
court’s analysis. In their reply, the Lodge points to case law that says preserving the status
quo is appropriate where the agreement expressly contains a provision binding the parties
to do so. United Steelworkers v. Fort Pitt Steel Casting, 598 F.2d 1273, 1283 (3rd Cir.
1979) (finding that the only time preservation of status quo is appropriate is where the party
claims that changes in the status quo contemplated by its adversary are prohibited by the
contract). The Lodge believes their agreement with the City contains such a provision
under Section 28.2, but the court disagrees. Section 28.2 states “notwithstanding any
provision of this article or agreement to the contrary, this agreement shall remain in full
force and effect after any expiration date while negotiations or resolution of impasse
procedure are continuing for a new agreement or part thereof between the parties.” Defs.’
Response to Pls.’ Mot., Ex. 2, p. 47, Section 28.2. Rather than requiring the status quo to
remain, this section merely requires that the current agreement and its provisions remain in
full force until a new agreement is reached. Article 4 of the agreement, which lays out the
employer’s management rights, states that employers retain the power to establish work
schedules and to determine starting and quitting time, and the hours to be worked. Jd. at p.

 

' Although the Lodge argues that not granting this injunction will hurt the Union’s collective bargaining power,
Illinois case law discourages judicial interference through injunctions for the very same reason: injunctions hurt a
labor organization’s viability and opportunity for both sides to work out their differences peacefully. Schwartz, 343
Ill. App. 3d at 561 (citing Boys Markets, Inc., 398 U.S. at 252) (“The Norris-LaGuardia Act broadly prohibits the
issuance of injunctions in labor disputes. This policy is rooted in a concern for ‘fostering the growth and viability of
labor organizations”). :
2 The court has considered the Plaintiffs’ argument in their late filed reply and found them to be unavailing.
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 8 of 22 PagelD #:6471

13.

14.

2, Article 4. Since Article 4 allows for these management rights in the current agreement,
the court believes that the City is properly adhering to Section 28.2 of the agreement.

Lastly, the final equitable prerequisite to the issuance of an injunction seeking status quo in
aid of arbitration is a finding that the union will suffer more from the denial of an
injunction than will the employer from its issuance. International Ass’n of Machinists &
Aerospace Workers v. Panoramic Corp., 668 F.2d 276, 288 (7th Cir. 1981). Here, the
Lodge’s alleged harm, as described above, includes lost time with family, harm to
legitimate business interests, and harm to competitive bargaining power. The City, on the
other hand, points to the significant steps it has taken to implement the changes the Lodge
now seeks to block, such as officers already picking their furlough days and schedules
already being made. Additionally, the City points to public policy reasons in the interest of
public safety for the schedule changes it is making. These measures, the City claims, are
part of CPD’s efforts to comply with the federal consent decree, which required CPD to
implement changes to achieve unity of command. Just as the Lodge’s alleged harms are not
irreparable due to the fact that the status quo can be reinstated, the City’s harm is not so
great when a temporary restraining order would not stop the City from accomplishing these
goals, but merely delay them when arbitration is taking place. Therefore, this element does
not weigh heavily in favor of the Lodge or the City.

Accordingly, Plaintiff's Emergency Motion for Temporary Restraining Order is DENIED.’

IT IS SO ORDERED. Judge Eve M. Reilly

ENTERED: JAN 08 2020:
Circuit Court-212?

DATED: January 8, 2020

 

This denial is without prejudice and does not preclude any relief permitted through the arbitration process itself.
American Arbitration Association, Labor Arbitration Rules, Rule 7.
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 9 of 22 PagelD #:6471
NOTICE

THe text of this order may
be changed or corrected
prior to the time for filing of
a Petition for Rehearing or

the disposition of the same, 2020 IL App (Ist) 200066-U

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23 (e)(1).

 

SECOND DIVISION
January 21, 2020
No. 1-20-0066
IN THE
APPELLATE COURT OF ILLINOIS
FIRST DISTRICT

 

BECK, in his official capacity as Interim Superintendent
of the Chicago Police Department, and FRED L.
WALLER, in his official capacity as Chief of the Bureau
of Patrol,

FRATERNAL ORDER OF POLICE CHICAGO LODGE)
NO. 7, KEVIN GRAHAM, PATRICK J. MURRAY, )
MARTIN PREIB, JAY R. RYAN, MICHAEL P. )
GARZA, JOHN CAPPARELLI, and ROBERT )
BARTLETT, ) Appeal from the
) Circuit Court of
Plaintiffs-A ppellants, ) Cook County
)
Vv. ) No. 19-CH-14703
)
CITY OF CHICAGO, CHICAGO POLICE ) The Honorable
DEPARTMENT, LORI LIGHTFOOT, in her official ) Eve M. Reilly,
capacity as Mayor of the City of Chicago, CHARLES ) Judge Presiding.
)
)
)
)
)

Defendants-Appellees.

 

PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the court.
Justices Lavin and Coghlan concurred in the judgment.

ORDER

{1 Held: Circuit court’s order denying union’s emergency motion for temporary restraining order
seeking injunction in aid of arbitration in labor dispute is affirmed. Parties ordered to
arbitration within 30 days.
q 2

q 3
q 4

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 10 of 22 PagelD #:6471

No. 1-20-0066

The plaintiffs in this matter are the Fraternal Order of Police Chicago Lodge No. 7, a labor
organization that is the collective bargaining representative of all sworn personnel below the rank
of sergeant employed by the Chicago Police Department, as well as several of its officers, Kevin
Graham, Patrick J. Murray, Martin Preib, Jay R. Ryan, Michael P. Garza, John Capparelli, and
Robert Bartlett. We will refer to the plaintiffs collectively as “the Lodge.” The Lodge has filed a
verified complaint for declaratory judgment and injunctive relief, in which it named as defendants
the City of Chicago, the Chicago Police Department, Lori Lightfoot in her official capacity as
mayor of the City of Chicago, Charles Beck in his official capacity as interim superintendent of
the Chicago Police Department, and Fred L. Waller in his official capacity as the chief of the
bureau of patrol of the Chicago Police Department. Unless otherwise indicated, we will refer to
the defendants collectively as “the CPD.” The Lodge appeals from the circuit court’s order denying
its emergency motion for a temporary restraining-order (TRO), in which it sought an injunction in
aid of arbitration to prevent the CPD from implementing a change in shift start times for police
officers in the patrol division and a reduction in the number of day-off groups for officers in district
6, pending arbitration of these issues, and ordering the defendants to proceed to expedited
arbitration on the grievances filed by the Lodge. For the following reasons, we affirm the judgment
of the circuit court. However, we order both parties to do what is necessary to arbitrate the issues
of work schedules and day-off groups within 30 days of the entry of this order.

I. BACKGROUND

The supporting record in this appeal demonstrates that, since about 2009, most patrol officers
in the Chicago Police Department have had a work schedule in which they work an 8.5-hour shift
for four consecutive days and then have two days off. They work in three shifts. Within each shift,

some officers have an early start time, and others have a late start time. Thus, a patrol officer
q5

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 11 of 22 PagelD #:6471

No. 1-20-0066

working the midnight shift works from either 9:00 p.m. to 6:00 a.m. or 11:30 p.m. to 7:30am. A
patrol officer working the day shift works from either 5:30 a.m. to 2:30 p.m. or 7:00 a.m. to 4:00
p.m. And a patrol officer working the afternoon shift works from either 2:00 p.m. to 11:00 p.m. or
3:30 p.m. to 12:30 a.m. Which two days a patrol officer then has off depends on which of six “day-
off groups” the officer is assigned to. All the officers assigned to a given day-off group have the
same two days off. Patrol officers usually team up with partners for their patrol duties, and the
partners are normally assigned to the same day-off groups so they can work together. Officers
remain part of the same day-off group for long periods of time. This enables officers to know far
in advance which days they will have off in a given year.

In 2017, the United States Department of Justice, Civil Rights Division, and the United States
Attomey’s Office for the Northern District of Illinois issued a report following an investigation of
the CPD to determine whether it was engaged in a pattern or practice of unlawful conduct relating
to the use of force by officers within the CPD. One finding of the report was that the rotational
work schedule for patrol officers meant they were not consistently scheduled to be supervised by
the same sergeants or lieutenants, which “prevents supervisors from establishing mentoring
relationships with officers and providing guidance targeted to the particular needs of each
individual officer.” A federal lawsuit was then filed seeking to implement reforms recommended
in the report, which resulted in the entry of a consent decree on January 31, 2019. One provision
of that consent decree is that beginning no later than January 31, 2020, CPD will begin to
implement a staffing model to achieve “unity of command,” meaning that “officers and their
immediate supervisor will regularly have the same start time, the same day-off-group, and patrol

the same geographic areas.”
q6

q7

q8

49

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 12 of 22 PagelD #:6471

No. 1-20-0066

On August 19, 2019, a meeting occurred between representatives of the Lodge and
representatives of the CPD. At this meeting, representatives of the CPD informed the
representatives of the Lodge that CPD intended to reduce the number of day-off groups from six
to three in one of the districts of the CPD (District 6) as part of a pilot program.

On November 13, 2019, the CPD’s chief of the bureau of patrol issued a memorandum stating
that effective January 9, 2020, modified start times would be implemented. Under the new start
times, a patrol officer working the midnight shift would work from either 10:00 p.m. to 7:00 a.m.
or 11:00 p.m. to 8:00 a.m. A patrol officer working the day shift would work from either 6:00 a.m.
to 3:00 p.m. or 7:00 a.m. to 4:00 p.m. And a patrol officer working the afternoon shift would work
from either 2:00 p.m. to 11:00 p.m. or 3:00 p.m. to midnight.

The Lodge and CPD are currently operating under a collective bargaining agreement (CBA)
and, since 2017, they have been in the process of negotiating a successor agreement. The current
CBA provides a grievance procedure for resolving disagreements between the parties “concerning
interpretation and/or application of this Agreement or its provisions.” This procedure involves the
filing of a grievance and a multi-step process to resolve the grievance. The final step of this process
is arbitration, which “either party may at any time demand.”

Pursuant to this procedure, on November 26, 2019, the Lodge filed a grievance of the CPD’s
proposed implementation in district 6, effective January 9, 2020, of a new work schedule
eliminating three of the six day-off groups and changing the start times that had been negotiated a
decade earlier. On December 17, 2019, the Lodge filed a second grievance of the CPD’s
implementation of the change in start times that had been previously negotiated. In both of these
grievances, the Lodge demanded expedited arbitration of the matters and sought to have the

changes delayed until a successor collective bargaining agreement could be reached.
q 10

q 11

G12

413

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 13 of 22 PagelD #:6471

No. 1-20-0066

On December 19, 2019, the Lodge filed its verified complaint for declaratory and injunctive
relief in this case. The following day, it filed an emergency motion for a TRO. In that motion, the
Lodge sought an injunction in aid of arbitration restraining the CPD from implementing a change
in start times for all patrol division officers and reducing the day-off groups for officers in district
6, pending a decision by an arbitrator concerning the issues raised by the Lodge’s grievances. The
Lodge also sought an order compelling the CPD to proceed to expedited arbitration.

On January 3, 2020, the CPD was granted leave to file instanter its response opposing the
Lodge’s emergency motion for a TRO. The Lodge was then granted leave to file a reply. On
January 8, 2020, the circuit court entered an order denying the Lodge’s emergency motion for a
TRO. The circuit court found that the underlying grievance was one that the parties were
contractually bound to arbitrate, and that the Lodge had shown sufficient likelihood of success on
the merits in arbitration. However, the circuit court found that the Lodge had not demonstrated
that the hardships caused to officers by the change in their work schedules rose to the level of
irreparable harm necessary to justify injunctive relief. It determined that the status quo of the
former scheduling procedures could be reinstated if the arbitrator decided in the Lodge’s favor. It
also determined that the Lodge had not sufficiently established that it would suffer more from the
denial of an injunction than the CPD would suffer from its issuance. However, the circuit court
stated that it “strongly urge[d] the parties to set aside their differences, go back to the negotiating
table, and do what they can to minimize any harm to our Police Officers who work so hard to serve
and protect this city.”

The Lodge then filed a timely notice of interlocutory appeal of the circuit court’s order.

I. ANALYSIS
q14

q15

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 14 of 22 PagelD #:6471

No. 1-20-0066

This interlocutory appeal comes before this court upon the circuit court’s denial of an
emergency motion for a TRO. Illinois Supreme Court Rule 307 (eff. Nov. 1, 2017) permits the
interlocutory appeal as of right from a circuit court’s order denying a TRO. We will reverse such
an order only if we determine that the circuit court abused its discretion in denying the TRO.
American Federation of State, County, & Municipal Employees Council 31 v. Ryan, 332 Ill. App.
3d 965, 967 (2002). Asa TRO is a drastic remedy, it may issue only in exceptional circumstances.
Id. at 966. Its purpose is to preserve the status quo until the circuit court can conduct a hearing to
determine whether it should grant a preliminary injunction. Jd. However, as this TRO was sought
with notice, it required the same elements of proof as a preliminary injunction. Jn re Estate of
Wilson, 373 Ill. App. 3d 1066, 1075 (2007).

The relief sought by the Lodge was an injunction in aid of arbitration in a labor dispute.
Before the circuit court and this court, the parties have presented their argument under the
framework adopted by the Fifth District for the issuance of such injunctive relief in American
Federation of State, County & Municipal Employees, Council 31 v. Schwartz, 343 Ill. App. 3d
553, 559-61 (2003). In Schwartz, the court began by noting the policy under both federal and
Illinois law prohibiting injunctions in peaceful labor disputes involving arbitral issues. Id. at 559-
60 (citing 29 U.S.C. §§ 101 through 115 (1982), and 820 ILCS 5/1 et seq. (West 2002)). This
policy is rooted in a concern for fostering the growth and viability of labor organizations and
encouraging parties to work out their differences without judicial involvement. Jd. at 561 (citing
Boys Markets, Inc. v. Retail Clerks Union, 398 U.S. 235, 252 (1970); Oil, Chemical & Atomic
Workers International Union, AFL-CIO, Local 2-286 v. Amoco Oil Co., 885 F.2d 697, 701 (10th
Cir. 1989)). The Schwartz court recognized that, notwithstanding that anti-injunction legislation,

the United States Supreme Court had allowed federal courts to consider the propriety of an
q 16

q17

q 18

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 15 of 22 PagelD #:6471

No. 1-20-0066

injumetion where necessary to preserve the arbitral process. Jd. at 560 (citing Boys Markets, Inc.,
398 U.S. at 254). It further recognized that under this precedent, federal courts had allowed
injunctions against employers to maintain the status quo in labor disputes pending arbitration. Jd.

It then adopted the exception to the anti-injunction statutes employed in Aluminum Workers
International Union, AFL-CIO, Local Union No. 215 v. Consolidated Aluminum Corp., 696 F.2d
437, 442 (6th Cir. 1982). Schwartz, 343 Ill. App. 3d at 560-61. It noted that this exception “permits
an injunction against an employer when the injunction is necessary to maintain the status quo in
order to protect the integrity of the arbitral process.” Jd at 561; see also International Ass’n of
Firefighters Local No. 23 v. City of East St. Louis, 206 Ill. App. 3d 580, 586 (1990) (injunctions
permitted “where arbitration without maintenance of the status quo would render that arbitration
meaningless”); Aluminum Workers International Union, 696 F.2d at 441 (the exception is directed
at “employer behavior which has the effect of evading a duty to arbitrate or which would otherwise
undermine the integrity of the arbitral process”).

To obtain injunctive relief under this exception, it must first be shown that the underlying
grievance is one that the parties are contractually bound to arbitrate. Schwartz, 343 IL, App. 3d at
561; Aluminum Workers International Union, 696 F.2d at 442. Here, the CPD does not challenge
on appeal the circuit court’s determination that the Lodge established that the parties are
contractually bound to arbitrate the grievance at issue.

In addition to showing the arbitrability of the underlying dispute, it must also be shown “that
injunctive relief is warranted under ‘ordinary principles of equity.’ ” Aluminum Workers
International Union, 696 F.2d at 442. “Specifically, the union must demonstrate that breaches of
the agreement are occurring and will continue, or have been threatened and will be committed;

that the union has suffered or will suffer irreparable harm as a result; and that the union will suffer
q19

420

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 16 of 22 PagelD #:6471

No. 1-20-0066
more from denial of the injunction than the company will from its issuance.” Jd. (citing Boys

Markets, Inc., 398 U.S. at 254); see City of East St. Louis, 206 Ill. App. 3d at 586.!

However, for injunctive relief sought in the context of labor arbitration, the requirement that
a party seeking injunctive relief demonstrate a likelihood of success on the merits of the grievance
is not literally applied, because predetermining the merits of the dispute would encroach on the
responsibilities of the labor arbitrator. Aluminum Workers International Union, 696 F.2d at 442 n.
2; see Schwartz, 343 Ill. App. 3d at 564. Instead, courts merely require a showing that the position
to be advanced in arbitration is sufficiently sound to prevent the arbitration from being a futile
endeavor. Schwartz, 343 Ill. App. 3d at 564. In other words, if it is shown that there. is a genuine
dispute with respect to an arbitrable issue and the union’s position is not frivolous, this is a
sufficient showing of likelihood of success on the merits. Jd. In this case, CPD does not dispute
the trial court’s determination that the Lodge has made a sufficient showing under this standard.

Thus, returning to the question of whether the Lodge has demonstrated that injunctive relief
is warranted under ordinary principles of equity, we conclude that the Lodge has sufficiently
shown that its alleged breaches of the CBA (e., CPD’s implementation of changes to work
schedules and day-off groups) are occurring and will continue or have been threatened and will be
committed. See Aluminum Workers International Union, 696 F.2d at 442. We express no opinion
on whether these alleged breaches are actual breaches, as such a determination is the responsibility

of the arbitrator.

 

' To the extent that Schwartz implies that that injunctive relief is available if only one of these three
principles of equity are established (see Schwartz, 343 Ill. App. 3d at 561), this does not appear to be a
correct statement of the law set forth in Aluminum Workers International Union, 696 F.2d at 442. It appears
that a correct statement of this law, requiring all three bases of equitable injunctive relief to be established,
was set forth in City of East St. Louis, 206 Il]. App. 3d at 586. It also appears that the Schwartz court did
consider all the elements in its analysis of the case. Schwartz, 343 Ill. App. 3d at 562-64.

-8-
q21

422

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 17 of 22 PagelD #:6471

No. 1-20-0066

We next consider whether the Lodge sufficiently established that it has suffered or will suffer
irreparable harm if the changes in work schedules or day-off groups are implemented by the CPD.
In the labor arbitration context, “irreparable harm is injury so great that an arbitrator’s award, if
forthcoming, would be inadequate to fully recompense the injured party, rendering the award an
empty victory.” Schwartz, 343 Ill. App. 3d at 561 (citing Aluminum Workers International Union,
696 F.2d at 443). By doing so, the harm undermines the arbitral process thus justifying an
injunction. Jd.

With respect to the work schedule changes, the Lodge argues on appeal that its patrol officer
members will suffer irreparable harm in that the changed start-times and end-times for shifts
prevent officers from being available at times when they need to fulfill their childcare
responsibilities. As an example, the Lodge filed multiple affidavits from officers who work the
midnight shift that currently ends at 6:00 a.m. Each of them has childcare responsibilities that they
are able to fulfill by leaving work at that time, such as getting children ready for school,
transporting children to school, or relieving a spouse or other caregiver who needs to leave for
work. Under the new schedule in which the affiants’ shift would end at 7:00 a.m., they would no
longer be able to fulfill these childcare responsibilities. They would have to make alternative
arrangements, which can be difficult and expensive to procure. They would also be forced to
forego quality time with their children in the mornings. The Lodge argues that there is no adequate
remedy at law that can compensate the officers for this loss, as any arbitration award can only
reinstate the former work schedule, and the losses they would occur in the meantime are not

something capable of compensation through damages.”

 

* In its argument that irreparable harm can exist in cases where losses are small but recurrent or not
compensable through money damages, the Lodge cites a number of cases that do not arise in the context of

-9-
423

q 24

q25

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 18 of 22 PagelD #:6471

No. 1-20-0066

With respect to the day-off groups, the Lodge points out that officers team up with partners
for patrol duties. The practice is that partners will be part of the same day-off groups, so that they
can work on the same days of the week. The Lodge argues that officers in district 6 who have had
partners for years may not be able to maintain those partnership relationships if three of the day-
off groups are eliminated, and they filed affidavits demonstrating that this has in fact occurred.
They argue that officers will lose the peace of mind and security that comes from working with
the same partners, which is needed to assure backups in dangerous situations.

We do not believe that the injuries identified by the Lodge from the CPD’s proposed changes
to work schedules and day-off groups meets the standard of irreparable harm necessary to justify
an injunction in aid of arbitration. We reiterate that, in this context, the injury must be something
that “undermines the arbitral process.” Schwartz; 343 Ill. App. 3d at 561. The injuries identified
by the Lodge do not rise to this level.

In Schwartz, the court affirmed the issuance of an injunction against the Illinois Department
of Central Management Services’ implementation of a one-day furlough of 44,000 state
employees, pending a decision by an arbitrator on a grievance that the union had filed under the
applicable collective bargaining agreement. Jd at 556-58. The union argued that a favorable
arbitration award was unlikely to afford relief to improperly laid-off employees because the
enormity of the damages would have such a large impact on the state’s budget that CMS would
move to vacate such an award on the grounds that it would prevent CMS from discharging its

duties, and it presented evidence that CMS had successfully sought to vacate such an award in a

 

injunctions in aid of arbitration in labor disputes. We have reviewed these cases, but we find that they do
not assist with our analysis of whether irreparable harm exists in this specialized context.

-10-
q 26

{27

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 19 of 22 PagelD #:6471

No. 1-20-0066
past circumstance. /d. at 562-63. The court agreed that the union had sufficiently shown irreparable
harm to the affected employees. Jd. at 563.

By contrast, in City of East St. Louis, the court reversed the circuit court’s denial of a motion
to dissolve a preliminary injunction prohibiting a municipality from laying off 30 firefighters
pending arbitration. City of East St. Louis, 206 Ill. App. 3d at 581. The court determined that the
union representing the firefighters had not shown that it would suffer the type of irreparable harm
from the layoff necessary to justify the injunction: Jd. at 587. The record contained no evidence of
the municipality’s inability to reinstate and pay back-wages to the laid-off firefighters if the union
prevailed in the arbitration. Jd. The court further found that the other harms claimed, including
danger of fatigue, lack of manpower, and the need to work longer hours for which the firefighters
would not be paid, were speculative and not of the type that threatened the integrity of the arbitral
process. Jd.

In this case, there is nothing that would lead us to conclude that, as in Schwartz, the injury is
so great that any potential arbitration award would be an empty victory and the arbitration could
be meaningless without an injunction to preserve the status quo. Rather, the harm at issue here is
more similar to that in City of East St. Louis. There is no evidence here that the former work
schedules and day off groups could not be restored in arbitration. The losses pertaining to childcare
responsibilities and changed patrol partnerships are similar to the danger of fatigue, lack of
manpower, and need to work longer hours in City of East St. Louis, in that they are “not the type
which threaten the integrity of the arbitral process.” Jd. The fact that a potential arbitration award
might not compensate for the full extent of disruption that may occur in officers’ lives from the
changes to the work schedule or day-off groups does not render the arbitration meaningless or

justify an injunction. Columbia Local, American Postal Workers Union, AFL-CIO v. Bolger, 621

-ll-
428

429

Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 20 of 22 PagelD #:6471

No. 1-20-0066

F.2d 615, 618 (4th Cir. 1980) (“That there might be some measure of difficulty in devising
appropriate compensatory relief for any employees found in the arbitral process to have been
transferred in violation of the bargaining agreement does not make of the process a hollow
formality”); Independent Oil & Chemical Workers of Quincy, Inc. v. Procter & Gamble
Manufacturing Co., 864 F.2d 927, 932 (1st Cir. 1988) (“If disruption of workers’ lives and habits
[from changes in work schedules] was deemed sufficient harm on which to bottom injunctive
relief, then the exception would swallow the rule, and the courts would be mired hip-deep in
matters which Congress intended to remit to an arbitral forum”).

As we have concluded that the Lodge has failed to establish irreparable harm, it is
unnecessary for us to consider the third equitable principle of whether the Lodge would suffer
more from the denial of the injunction than the CPD will suffer from its issuance. Only in cases
where irreparable harm is shown does a court need to balance that harm against the harm to be
suffered by the party against which relief is sought. See Aluminum Workers International Union,
696 F.2d at 444.

The Lodge additionally argues that the circuit court abused its discretion by determining that
section 28.2 of the CBA did not entitle the Lodge to the injunction it sought to preserve the status
quo. Section 28.2 of the CBA provides, “Notwithstanding any provision of this Article or
Agreement to the contrary, this Agreement shall remain in full force and effect after any expiration
date while negotiations or Resolution of Impasse Procedure are continuing for a new Agreement
or part thereof between the Parties.” For a court to find that this provision of the CBA provides for
an injunction to preserve the status quo with respect to either work schedules or day-off groups, a
court would have to engage in contract interpretation to determine what the CBA allows in terms

of changes to work schedules or day-off groups. Interpreting the CBA is the role of the arbitrator

-12-
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 21 of 22 PagelD #:6471

q 30

q31

q 32

433

q 34

No. 1-20-0066
in this case, not the courts. We find that the trial court did not abuse its discretion in concluding

that the Lodge was not entitled to an injunction in aid of arbitration under section 28.2.

Finally, in both City of East St. Louis and Aluminum Workers International Union, although
the courts determined that irreparable harm would not be caused to the employees even though
they were likely to suffer damages in the meantime for which compensation through arbitration
would be difficult, those courts noted that such harm to the employees would be “less likely to
materialize if both patties proceed with arbitration in a timely manner.” City of East St. Louis, 206
Ill. App. 3d at 587; Aluminum Workers International Union, 696 F.2d at 444, Similarly here, the
circuit court stated that it “strongly urge[d] the parties to set aside their differences, go back to the
negotiating table, and do what they can to minimize any harm to our Police Officers who work so
hard to serve and protect this city.” We agree with this sentiment but go further than the trial court.
Pursuant to our powers under Illinois Supreme Court Rule 366(a) (eff. Feb. 1, 1994), to minimize
the harm to the affected police officers we order both parties to do what is necessary to arbitrate
the issues of work schedules and day-off groups within 30 days of this order.

II. CONCLUSION

For the foregoing reasons, we affirm the judgment of the trial court. We further order both
parties to do what is necessary to arbitrate the issues of work schedules and day-off groups within

30 days of today’s order.
Affirmed.

Arbitration of issues of work schedules and day-off groups to occur within 30 days.

-13-
Case: 1:17-cv-06260 Document #: 809 Filed: 01/27/20 Page 22 of 22 PagelD #:6471
